 

 

Case: 1:18-cv-00822 Document #: 104 Filed: 07/02/19 Page 1 of 7 PagelD #:737

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

APPLICATIONS SOFTWARE
TECHNOLOGY LLC, as successor by

merger and conversion to APPLICATIONS
SOFTWARE TECHNOLOGY
CORPORATION, and SERENE AST, LLC,

Case No. 2018-cv-00822

V. Magistrate Judge Jeffrey Cole

PARESH KAPADIA and SUAVIS

)

)

)

)

)

)

Plaintiffs, ) Honorable Ronald A. Guzman

)

)

)

)
CORPORATION, )
)

Defendants.
STIPULATED AND AGREED ORDER

1. Without an admission of liability by Defendants, the parties have stipulated to the
following terms, and jointly request that the Court enter an Order as follows:

2: On June 26, 2018, the Court entered an Order compelling Serene AST, LLC’s
(“Serene AST”) claims against Paresh Kapadia into arbitration (the “Arbitration Order”). [Doc.
60.] This Stipulated and Agreed Order does not affect the Arbitration Order and the Arbitration
Order remains intact.

By Until further agreement of the parties or an Order from the appropriate legal forum,
Defendants and those people and entities acting in concert with them, regardless of whether such
persons or entities are located inside or outside of the United States, agree to be prohibited, except
for purposes of complying with discovery in this litigation or the Arbitration, from possessing,
disseminating, disclosing, copying, transmitting, using, tampering with, destroying, secreting, or
otherwise accessing any Confidential Information (as defined below) that is the property of

Plaintiffs, pending the earlier of (i) the resolution of the Plaintiffs’ claims in the appropriate legal

H

 
 

 

Case: 1:18-cv-00822 Document #: 104 Filed: 07/02/19 Page 2 of 7 PagelD #:737
¢ , /

forum, including, without limitation, this Court or the arbitration; (ii) September 30, 2019; or (iii)
upon a modification or dissolution of this Order.

4. For the purposes of this Order, “Confidential Information,” as taken from the
Employment Agreement, means any and all: (a) trade secrets concerning the business and affairs
of the Plaintiffs, including, without limitation, product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings, inventions and ideas,
past, current and planned research and development, current and planned methods and processes,
customer lists, current and anticipated customer requirements, advertising methods, sales methods,
price lists, market studies, business plans, computer software and programs (including object code
and source code), computer software and database technologies, structures and architectures (and
related formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information), and any other information,
however documented, that is a trade secret as defined by the laws of the State of Illinois, i.e. any
other information that is (i) sufficiently secret to derive economic value, actual or potential, from
not being generally known to other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the circumstances to maintain its
secrecy or confidentiality; (b) information concerning the business and affairs of Plaintiffs (which
include historical financial statements, financial projections and budgets, historical and projected
sales, capital spending budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials, and operating procedures), however documented; and (c)
notes, analyses, compilations, studies, summaries and other material prepared by or for Plaintiffs
containing or based, in whole or in part, on any information included in the foregoing. However,

Confidential Information does not include any information that (i) is or becomes available to the

 
 

 

Case: 1:18-cv-00822 Document #: 104 Filed: 07/02/19 Page 3 of 7 PagelD #:737

public other than as result or a disclosure or use by Kapadia that was known or should have been
known by Kapadia to be unlawful; (ii) is or becomes rightfully available to Kapadia on a non-
confidential basis from a source other than Plaintiffs; or (iii) is or becomes independently
developed by Kapadia without use or knowledge of Confidential Information. Furthermore,
nothing contained in paragraph 4 of this Order or this Order generally shall be construed as
preventing Kapadia from using his general skills, knowledge, and expertise so long as he performs
his duties without using or disclosing Confidential Information and does not violate any of the
other provisions of this Order.

5. Until further agreement of the parties or an Order from the appropriate legal forum,
Defendants and those people and entities acting in concert with them, regardless of whether such
persons or entities are located inside or outside of the United States, agree to be prohibited from
destroying any and all records, documents or deleting any electronic communications relating to
Suavis Corporation, including, but not limited to, communications with Serene AST’s customers
known to Kapadia, employees or business partners, including, but not limited to, Oracle,
SugarCRM, Kronos, or Salesforce.com!, pending the earlier of (i) the resolution of the Plaintiffs’
claims in the appropriate legal forum, including, without limitation, this Court or the Arbitration;
(ii) September 30, 2019; or (iii) upon a modification or dissolution of this Order.

6. Until further agreement of the parties or an Order from the appropriate legal forum,

Kapadia agrees to be prohibited from, directly or indirectly, engaging in any of the following

 

' Defendants expressly dispute that Oracle, SugarCRM, Kronos, and Salesforce.com are all
business partners of Serene AST and therefore the parties to this Order agree that nothing in this
Order shall be construed as an acknowledgement or an admission in any legal forum, including
without limitation in this case or in American Arbitration Association Case No. 01-18-0003-4313
(the “Arbitration”), that Oracle, SugarCRM, Kronos, and Salesforce.com are Serene AST’s
business partners.

 
 

Case: 1:18-cv-00822 Document #: 104 Filed: 07/02/19 Page 4 of 7 PagelD #:737

2

conduct, pending the earlier of (i) the resolution of the Plaintiffs claims in the appropriate legal
forum, including, without limitation, this Court or the Arbitration; (ii) September 30, 2019; or (iii)
upon a modification or dissolution of this Order:

(a) Owning, financing, serving as an officer, director or member of any governing board
of, or lending Kapadia’s name to, any business or Person whose products or services
compete in whole or in part with a Company Business (a “Competitor”), in North
America, Australia, India, Singapore, and the United Kingdom (“Restricted
Area’ ). The foregoing shall not, however, prohibit Kapadia from purchasing up to (but
not more than) 2% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are listed on any
national or regional securities exchange or have been registered under Section 12(g)
of the Securities Exchange Act of 1934. For purposes of paragraphs 6(a) and 6(b),
“Company Business’ means Serene AST’s systems integration, consulting,
customized information technology services relating to CRM (SaaS and On Premise),
BI, Hyperion Enterprise Performance Management, EAI (Fusion Middleware
Technologies), Identity Management and Enterprise Contempt Management;

(b) Being employed by, advising, consulting with or managing any Competitor with
respect to an area of a Competitor’ s business that competes, in whole or in part, with
Company Business in the Restricted Area unless Kapadia establishes that he is not
providing services competitive to those of the Company Business; and

(c) Soliciting business in the Restricted Area of the same or similar type being carried on
by Serene AST from any Person known by Kapadia to be a customer of Serene AST,

whether for Kapadia’ Sown account or for the account of any other person, to the extent

 
 

 

Case: 1:18-cv-00822 Document #: 104 Filed: 07/02/19 Page 5 of 7 PagelD #:737

that Kapadia had non-incidental personal contact with such Person by reason of
employment with Serene AST; and

(d) Whether for Kapadia’s own account or the account of any other person, (i) soliciting

as an employee, independent contractor or otherwise, any employee of Serene AST or
in any manner inducing or attempting to induce any employee of Serene AST to
terminate employment with Serene AST, in each case with respect to a business whose
products or activities compete in whole or in part with the products or activities of
Serene AST in any area; or (ii) interfering with Serene AST’ s relationship with any
person, including any person who is an employee, contractor, supplier, or customer of
Serene AST, in the Restricted Area, in each case, to the extent Kapadia had non-
incidental personal contact with such person by reason of Kapadia’ s employment with
Serene AST.

7. Until further agreement of the parties or an Order from the appropriate legal forum,
Defendants and those people and entities acting in concert with them, regardless of whether such
persons or entities are located in or outside of the United States, agree to be prohibited from
interfering with Serene AST’ s relationships with their business partners, including but not limited
to Oracle, SugarCRM, Kronos and Salesforce.com and any prospective customers referred by
those business partners, pending the earlier of (i) the resolution of the Plaintiffs claims in the
appropriate legal forum, including, without limitation, this Court or the Arbitration; (ii) September
30, 2019; or (iii) upon a modification or dissolution of this Order.

8. The parties agree that the entry of this Order does not constitute an admission of
liability by Defendants on any claim. Further, nothing in this Order is admissible in any legal

forum, including without limitation in this case or in the Arbitration, for purposes of attempting to

 
 

Case: 1:18-cv-00822 Document #: 104 Filed: 07/02/19 Page 6 of 7 PagelD #:737

show an evidentiary finding has been made against Defendants on the substance of Plaintiffs
claims. Further, nothing in this Order shall be construed as an acknowledgement or an admission
in any legal forum, including without limitation in this case or in the Arbitration, that Plaintiffs
established the elements necessary for a preliminary injunction or any other injunctive or equitable
relief or an acknowledgment or an admission that either of the Plaintiffs own trade secrets or
confidential information. Further, nothing in this Order shall be construed as an acknowledgement
or an admission in any legal forum, including without limitation in this case or in the Arbitration,
that Oracle, SugarCRM, Kronos, and Salesforce.com are Plaintiffs’ business partners.
Furthermore, nothing contained in this Order is admissible in any legal forum, including without
limitation in this case or in the Arbitration, for purposes of attempting to establish liability on any
of Plaintiffs’ claims.

2. Furthermore, nothing contained in this Order shall be deemed a waiver of any right
to arbitrate or constitute an admission by the parties that any of Plaintiffs’ claims are not arbitrable.
Furthermore, nothing in this Order shall be construed as an acknowledgement or an admission in
any legal forum, including without limitation in this case or in the Arbitration, that Sections 5 or 6
of the Employment Agreement and Section 2 of the Non-Competition Agreement, as those
Agreements are defined in the Plaintiffs Complaint, including, but not limited to, the Non-
Competition covenant, the non-solicitation of employees covenant, and the non-solicitation of
customers covenant, are enforceable. Furthermore, nothing in this Order shall be construed as an
acknowledgement or an admission in any legal forum, including without limitation in this case or
in the Arbitration, that Serene AST, LLC has established that it is entitled to, or that Paresh Kapadia

has agreed to, an extension of the “Restricted Period” in the Employment Agreement or that there

 

? See Footnote 1.
 

 

Case: 1:18-cv-00822 Document #: 104 Filed: 07/02/19 Page 7 of 7 PagelD #:737

is an entitlement to, or that Paresh Kapadia has agreed to, an extension of the “Restricted Period”
in the Non-Competition Agreement.

10. Furthermore, nothing contained in this Order shall be deemed an admission by
Plaintiffs that the Arbitrator has jurisdiction in the Arbitration to enter any Order or Award which
impacts or affects Plaintiffs’ rights to seek injunctive relief in this Court against Defendants.

11. This Order applies only to conduct occurring on or after April 3, 2019. This Order
has no retroactive effect whatsoever.

12. Any party to this Order may move the Court at any time to dissolve or modify this

Order, including, without limitation, upon a dismissal of any cause of action.
IT IS SO ORDERED. NY OL,
Dated: JUL 0 2 2019 MY A

“—e) wr Cole

 
